Citation Nr: 0026693	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied an evaluation in excess of 10 percent for 
a left wrist disability.


FINDINGS OF FACT

1.  The veteran's left wrist disability is primarily 
manifested by pain and limitation of motion, without evidence 
of ankylosis.  The veteran has been prescribed, and wears, a 
brace on his left wrist.

2.  The veteran's service-connected left wrist disability 
presents exceptional or unusual disability picture, including 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left wrist disability on a schedular basis have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5215 (1999).

2.  The criteria for an additional 10 percent disability 
rating for the veteran's service-connected left wrist 
disability on an extra-schedular basis have been met. 
38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left wrist disability.  He contends that 
his service-connected disability is more severe than is 
reflected by the currently assigned 10 percent evaluation and 
that therefore an increased evaluation is warranted.


In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

By rating action of January 1972, the RO initially granted 
entitlement to service connection for a left wrist 
disability.  The grant was based upon service medical records 
which showed evidence of a fractured left wrist and findings 
made upon an October 1981 VA examination, at which time X-ray 
films showed an old un-united fracture of the navicular bone.  
A 10 percent disability rating was assigned.

Upon VA examination conducted in November 1976, X-ray films 
of the left wrist showed that the carpal scaphoid was 
irregular in contour, but appeared to be united, as compared 
with the last films taken in December 1971.  A diagnosis of 
residuals of a healed fracture of the left carpal navicular 
was made.

Upon VA examination conducted in June 1995, the veteran 
complained of pain in the left wrist following an injury 
sustained during service.  Range of motion testing of the 
left wrist revealed extension of 45 degrees, palmar flexion 
of 35 degrees, ulnar deviation of 30 degrees and radial 
deviation of 5 degrees.  Muscle grip strength of the left 
hand was 4/5 and was 5/5 in the right hand.  Finger flexion 
and extension at the metacarpal phalangeal joint and at the 
proximal and interphalangeal joints was normal.  The veteran 
could move his thumb and touch the fingertips of all of his 
fingers.  Thumb extension of 30 degrees and palmar abduction 
of the thumb to 30 degrees was shown.  X-ray films of the 
right wrist revealed mild osteoarthritis of the first 
carpometacarpal joint.  A diagnosis of osteoarthritis of the 
carpal metacarpal joint of the thumb of the left hand was 
made.  

In February 1998, the veteran requested an increased 
evaluation for his left wrist disability.  

VA medical records dated in 1998 showed that the veteran 
received treatment for the left wrist.  In February 1998, the 
veteran was seen due to complaints of left wrist pain, 
especially in cold weather.  He noted that he had difficulty 
gripping objects when pain flared-up and that he experienced 
swelling.  Mild joint space narrowing of the first 
carpometacarpal joint was present.  In June 1998, the veteran 
complained of pain and spasms in his left hand.  Range of 
motion revealed extension of 0 to 58 degrees and flexion of 0 
to 47 degrees.  It was noted that a special splint was 
ordered for the veteran for support.  

The veteran was seen by VA for a follow-up for his left wrist 
in late June 1998.  The history indicated that the veteran 
had Dequervain's synovitis and osteoarthritis of the first 
carpometacarpal joint of the left hand.  It was noted that 
the veteran had received steroid injections which had 
provided temporary relief.  Strength testing was 5/5.  There 
was no evidence of swelling, but mild tenderness on palpation 
was noted.  Diagnoses of osteoarthritis of the first 
metacarpal joint and radial nerve impingement were made.  It 
was recommended that the veteran continue with a left hand 
splint.

The veteran presented testimony at a hearing held at the RO 
in April 1999.  He indicated that he had received VA 
treatment for his left wrist disability at least five times 
and maybe as many as ten times.  He stated that he had 
osteoarthritis of the left wrist which had resulted in 
limitation of use of the left hand, particularly due to pain.  
The veteran testified that he could not use his left hand 
freely.  It was noted that he was wearing a splint at the 
hearing, which has been issued by VA and which he had been 
wearing for 8 months.  He indicated that treatment for the 
left wrist included exercised and Motrin for pain.  The 
veteran stated that he was right handed.  He testified that 
he was not working, but that he primarily worked as a 
photographer.  He stated that he experienced swelling around 
the thumb area, and that he had a weak left grip.  

The veteran underwent a fee basis VA medical evaluation in 
April 1999.  The occupational history reflected that the 
veteran had worked as a freelance photographer for a few 
years but that since 1998, due to an exacerbation of the left 
wrist, he was not doing this anymore, because he was not able 
to use his left wrist for taking pictures.  It was noted that 
the veteran was able to do all of the activities of daily 
living, including cooking and driving, but that he mostly 
used his right hand.  It was noted a brace on the left hand 
was required to alleviate pain.  

Physical examination of the left wrist revealed pain and 
tenderness with diminution of range of motion.  Range of 
motion testing revealed dorsiflexion of 60 degrees actively, 
with pain starting at 55 degrees; palmar flexion of 60 
degrees actively, with pain starting at 55 degrees; radial 
deviation of 15 degrees with pain starting at 10 degrees; 
ulnar deviation of 35 degrees with pain at 30 degrees.  It 
was noted that all movements were associated with pain, 
weakness, fatigue and lack of endurance, with pain having a 
major functional impact.  Neurological and motor examinations 
were normal.  X-ray films of the left wrist revealed no 
abnormality.  A diagnosis of status post fracture of the left 
wrist was made.  

In a Supplemental Statement of the Case issued in June 1999, 
the RO denied an evaluation in excess of 10 percent for the 
veteran's left wrist disability.  


Relevant law and regulations

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).

Increased ratings

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and Part 4.  
Separate diagnostic codes identify the various disabilities.

Regulations define disabilities of the musculoskeletal system 
as "primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance."  38 C.F.R. § 4.40.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
on motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Disabilities of the joints consist of 
reductions in the normal excursion of movements in different 
planes. Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher rating in cases in which functional loss 
due to pain is demonstrated, and pain on use is not 
contemplated in the relevant rating criteria.

Additional law, regulations and judicial precedent will be 
discussed where appropriate below.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The veteran has stated that the symptoms of his service- 
connected left wrist disability have increased.  The Board 
finds that the veteran's claim for an increased evaluation is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle, supra.

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  See 38 U.S.C.A. § 5107(a).  In this case, 
there is ample medical and other evidence of record.  
Moreover the veteran has been provided with a recent medical 
examination of his wrist.  Further, the veteran has been 
accorded a personal hearing.  There is no indication that 
there are additional necessary records that have not been 
obtained.  Thus, no additional development is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, at 53, the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany, 9 Vet. App. at 519, 
citing Gilbert, 1 Vet. App. at 54.

Discussion

i.  Diagnostic Code 5215

The veteran's left wrist disability is currently assigned a 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  This code provides, for either the major or minor 
extremity, that a 10 percent evaluation is assigned when 
there is limitation of motion of either the minor or the 
major wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Normal range of motion of the 
wrist is 80 degrees of flexion, 70 degrees of extension, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  See 38 C.F.R. § 4.71, Plate I.  A 10 percent 
evaluation is the highest schedular evaluation attainable 
under Diagnostic Code 5215.

The report of the April 1999 VA fee basis medical examination 
reveals dorsiflexion of 60 degrees and palmar flexion of 60 
degrees.  The limitation of motion of the left wrist comports 
to a 10 percent evaluation under Diagnostic Code 5215, and a 
higher evaluation is not attainable under that code.  

Since, under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 10 
percent is the highest rating available, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

ii.  Other diagnostic codes

The Board has also considered other potentially applicable 
diagnostic codes.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, therefore, the Board will consider whether another 
rating code is "more appropriate" than the one used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this case, ankylosis of the wrist has not been shown, thus 
precluding application of Diagnostic Code 5214.  Further, 
ankylosis of one or more fingers has also not been noted and 
application of Diagnostic Codes 5216 through 5227 is 
therefore not appropriate.

Some of medical evidence of record indicates that 
osteoarthritis may be present in the first carpometacarpal 
joint, although the most recent X-rays of the veteran's left 
wrist were negative.  The Board has considered whether rating 
the veteran under Diagnostic Code 5101 [traumatic arthritis] 
would be appropriate.  In essence, traumatic arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, in turn, is rated under limitation of 
motion of the joint involved.  In this case, therefore, 
rating the veteran's service-connected left wrist as 
traumatic arthritis under Diagnostic Code 5010 would 
ultimately result in the currently-assigned 10 percent rating 
under Diagnostic Code 5215, applying the analysis in section 
(i) above.       


iii.  Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The Board has, therefore, also 
considered rating the veteran's arthritis separately from, 
and in addition to, Diagnostic Code 5215.  

VA General Counsel has held that a single musculoskeletal 
disability may receive separate ratings under diagnostic 
codes for arthritis (5003 and/or 5010) and under diagnostic 
codes which rate musculoskeletal disabilities under criteria 
other than limitation of motion.  VAOPGCPREC 23-97 (July 1, 
1997) [holding that since Diagnostic Code 5257 for lateral 
instability of the knee is "without reference to limitation 
of motion," a separate rating for traumatic arthritis is 
available].

In this case, however, the currently assigned Diagnostic Code 
5215 is based upon limitation of motion.  Therefore the 
reasoning contained in VAOPGCPREC 23-97 would not provide for 
a separate rating.  As discussed above, rating the veteran's 
arthritis based on limitation of motion under Diagnostic 
Codes 5010/5003/5215, in addition to the currently assigned 
10 percent disability rating based on limitation of motion 
under Diagnostic Code 5215, would be rating the same 
disability twice.   This obviously constitutes prohibited 
pyramiding.  Accordingly, a separate evaluation for arthritis 
of the left wrist is not warranted.  

iv.  Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  See also VAOGCPREC 6-96.

In this case, the RO considered the matter of the assignment 
of an extraschedular rating in the March 1999 Statement of 
the Case. The veteran was provided with the pertinent 
regulation, 38 C.F.R. § 3.321(b).  Moreover, the Hearing 
Officer also considered an extraschedular rating in the June 
1999 Supplemental Statement of the Case.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) pertaining to extraschedular ratings.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1999).  Thus, an exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

With respect to the veteran's service-connected left wrist 
disability, there is evidence of record, reported above, that 
the wrist disability markedly interferes with his employment 
as a freelance photographer because of pain and a weak grip.  
There is objective evidence of marked interference with 
employment in that the veteran has been prescribed, and 
continues to use, a brace on his left wrist.  The April 1999 
examiner, moreover, noted that the pain in the veteran left 
wrist caused major functional impact.

After having considered the evidence of record, the Board has 
concluded that the assignment of an additional 10 percent 
disability rating for the veteran's service-connected left 
wrist disability on an extraschedular basis is appropriate in 
this case.  The Board believes that factors such as the need 
for a brace and interference with employment as a freelance 
photographer present an exceptional or unusual disability 
picture.  An additional 10 percent disability rating is 
accordingly granted on an extraschedular basis due to the 
fact that he cannot use his left hand freely.  

The Board does not believe that an even higher disability 
rating is appropriate to compensate this veteran.  It has 
been noted in the medical reports that he can perform all of 
the activities of daily living; that ranges of motion were 
close to normal; and that a recent X-ray examination was 
negative.  In addition, there do not appear to be any periods 
of hospitalization due to the service-connected left wrist 
disability, much less frequent periods of hospitalization.   

In short, for the reasons and bases expressed above, the 
Board finds that an increased disability rating in excess of 
the currently assigned 10 percent is not warranted on a 
schedular basis.  However, an additional 10 percent 
disability rating is warranted for the veteran's service-
connected left wrist disability on an extraschedular basis.


ORDER

An increased rating, 20 percent, is granted for the veteran's 
service-connected left wrist disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

